Per Curiam.
A copy of the order of this court dated March 22, 1935, directing the comptroller to pay the awards in question to this named claimant together with such interest as may lawfully have accrued thereon, was served on the corporation counsel. Thereafter a certified copy of that order was also served on the comptroller, February 19, 1936. Appellant had also made prior demand on the comptroller for payment of the awards to her, but at that time the award was directed to be made to another.
The order, so far as appealed from, should be modified so as to provide that interest should be paid upon the awards at six per cent from February 19, 1936, until July 1, 1939, and thereafter at four per cent (General Municipal Law, § 3-a, added by Laws of 1939, chap. 594) until the date of payment, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
'■ Order, so far as appealed from, unanimously modified so as to provide that interest should be paid upon the awards at six per cent from February 19, 1936, until July 1, 1939, and thereafter at four per cent (General Municipal Law, § 3-a, added by Laws of 1939, chap. 594), until the date of payment, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.